Citation Nr: 18100037
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 11-06 294
DATE:	
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for a left knee and leg disability is denied.  
FINDING OF FACT
The Veteran does not have a currently diagnosed disability of the left knee or the left leg.  

CONCLUSION OF LAW
The criteria for establishing service connection for a left knee and leg disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION 
The Veteran served on active duty from April 1971 to April 1973.
This appeal was previously remanded by the Board of Veterans Appeals (Board) in April 2016 and July 2017.  The appeal originally included a claim for service connection for a back disability.  In a December 2017 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) granted service connection for the back.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for a low back disability.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
The Veteran asserts that he has a left leg or knee disability that resulted from an in service injury.  Specifically, he states injured his left leg and/or knee when he stepped into a hole. 
The question for the Board is whether the Veteran has a current disability that began during service or is at least as likely as not related to an in-service injury, event, or disease.
The Board concludes that the Veteran does not have a current diagnosis of a disability of the left leg or knee and has not had one at any time during the pendency of the claim or recent to the filing of the claim.  38 U.S.C. §§ 1110, 1131, 5107(b); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); 38 C.F.R. § 3.303(a), (d).
The October 2017 VA examiner reviewed the Veterans claim file and determined that, while in service, the Veteran sought treatment for the left lower extremity on two occasions: In March 1972, complaining of a soft spot in the left leg and in January 1973, when the Veteran was diagnosed with a pulled muscle of the left calf.  In each instance, the VA examiner noted the problem was treated as an acute condition and there is no evidence to support the conclusion that the Veteran had a chronic condition of the left leg.  The Board notes that the Veteran also complained of knee joint pain in August 1972 but the treatment note did not indicate which knee.  The VA examiner, however, concluded that the Veteran had injured the right knee, not his left knee, citing to a contemporaneous X-ray report of the right knee stating there were no significant abnormalities.  The left leg and knee were normal in the April 1972 separation examination.
The VA examiner has also concluded the Veteran does not have a current diagnosis of a chronic disability of the left leg or the left knee.  Review of the medical records does not reveal a diagnosis of a disability of the left knee or left leg, such as osteoarthritis, muscle strain, etc.
While the Veteran believes he has a current diagnosis or disability directly related to service, he is not competent to provide a diagnosis in this case.  The issue is medically complex, as it requires someone who is qualified through education, training, or experience to offer a medical diagnosis after interpreting the history, clinical findings, and interpretation of tests or X-ray findings.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  Consequently, the Board gives more probative weight to the competent medical evidence, i.e., the October 2017 VA examiners opinion.

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel 

